          Case 17-11596         Doc 83      Filed 04/15/19 Entered 04/15/19 16:03:56                    Desc Main
                                             Document     Page 1 of 21




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


    In re: DEARBORN ADVISORS, LLC                              §    Case No. 17-11596
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                     AMENDED TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 04/12/2017. The
    undersigned trustee was appointed on 04/12/2017.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $         150,046.63
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                       0.00
                            Administrative expenses                                19,018.09
                            Bank service fees                                       2,993.02
                            Other payments to creditors                            17,894.00
                            Non-estate funds paid to 3rd Parties                        0.00
                            Exemptions paid to the debtor                               0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $          110,141.52
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 17-11596            Doc 83       Filed 04/15/19 Entered 04/15/19 16:03:56                      Desc Main
                                                Document     Page 2 of 21



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 08/11/2017 and the deadline for filing
    governmental claims was 10/10/2017. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $10,752.33. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $10,752.33, for a
    total compensation of $10,752.332. In addition, the trustee received reimbursement for reasonable and
    necessary expenses in the amount of $0.00 and now requests reimbursement for expenses of $15.66 for total
    expenses of $15.662.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 03/26/2019                                     By: /s/ David R. Brown
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                   Case 17-11596                       Doc 83         Filed 04/15/19 Entered 04/15/19 16:03:56                                   Desc Main
                                                                       Document     Page 3 of 21
                                                                Form 1
                                                                                                                                                           Exhibit A
                                            Individual Estate Property Record and Report                                                                   Page: 1

                                                             Asset Cases
Case No.:    17-11596                                                                             Trustee Name:      (330580) David R. Brown
Case Name:         DEARBORN ADVISORS, LLC                                                         Date Filed (f) or Converted (c): 04/12/2017 (f)
                                                                                                  § 341(a) Meeting Date:       05/09/2017
For Period Ending:         03/26/2019                                                             Claims Bar Date:      08/11/2017

                                       1                                   2                     3                      4                    5                  6

                           Asset Description                            Petition/        Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled       (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                         Values                Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                  and Other Costs)

    1       Cash on hand                                                        0.00                      0.00                                   0.00                        FA

    2       Bank of America checking account #3813                       73,697.00                   73,621.37                              73,621.37                        FA

    3       Barrington Bank and Trust Co. checking                              0.00                      0.00                                   0.00                        FA
            #3382

    4       Deposit for gym membership Jones Lang                              40.00                      0.00                                   0.00                        FA
            LaSalle

    5       Letter of Credit issued by Barrington                        92,500.00                        0.00                                   0.00                        FA
            Bank and Trust Co.
            in connection with debtor's commercial lease with OB I,
            LLC

    6       Crowe Harwath LLP, 2016 (401)k audit                         29,000.00                   29,000.00                                   0.00                        FA
            *See response to SOFA no. 11
            Trustee has retained this accountant to perform the
            pension plan audits so this prepaid amount will be
            credited to that work.

    7       Office Furniture-See attached Rider                          15,000.00                   22,487.00                              22,487.00                        FA
            39/41

    8       Computer Equipment-See attached Rider                          5,000.00                   7,322.00                               7,322.00                        FA
            39/41

    9       Office copiers -CDS Office Technologies                       Unknown                         0.00                                   0.00                        FA
            lease
            See response to SOFA No. 11
            prepayment to accountants for audit of pension plan.

   10       Leasehold interest in real property                           Unknown                         0.00                                   0.00                        FA
            located at
            2215 York Road, Suite 400, Oakbrook, IL 60523

   11       Intellectual Property patents, copyrights,                    Unknown                         0.00                                   0.00                        FA
            trademarks, and trade secrets
            See Attached Rider to Schedule A/B Question 60

   12       Internet domain names and websites                            Unknown                         0.00                                   0.00                        FA
            DearbornAdvisors.com and DearbornAdvisors.net

   13       Other intangibles, or intellectual property               1,000,000.00                        0.00                                   0.00                        FA
            Clinician Adoption Methodology (with modules and
            associated templates) & Transformation for Value
            (methodology with support tools)
            *Manager Estimate after adequate marketing and with
            necessary transition support.

   14       Tax refunds State of Michigan tax year                             40.00                     40.00                               2,251.57                        FA
            2016

   15       Tax refunds State of California tax year                       3,500.00                   9,809.00                               9,809.00                        FA
            2016

   16       Tax refunds other states or federal                           Unknown                     3,973.00                               6,454.12                        FA
            entities
            *See Rider to Schedule A/B Question No. 72 for list of
            taxing jurisdictions




UST Form 101-7-TFR (5/1/2011)
                   Case 17-11596                      Doc 83        Filed 04/15/19 Entered 04/15/19 16:03:56                                    Desc Main
                                                                     Document     Page 4 of 21
                                                               Form 1
                                                                                                                                                            Exhibit A
                                           Individual Estate Property Record and Report                                                                     Page: 2

                                                            Asset Cases
Case No.:    17-11596                                                                           Trustee Name:      (330580) David R. Brown
Case Name:        DEARBORN ADVISORS, LLC                                                        Date Filed (f) or Converted (c): 04/12/2017 (f)
                                                                                                § 341(a) Meeting Date:       05/09/2017
For Period Ending:         03/26/2019                                                           Claims Bar Date:      08/11/2017

                                      1                                 2                      3                      4                    5                     6

                           Asset Description                         Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)           Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                      Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                     Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                                and Other Costs)

   17       Life insurance Policy                                      Unknown                          0.00                                     0.00                         FA
            (Insurer) West Coast Life Insurance Company; Richard
            Mager (insured); face value ($1,000,000)

   18       Pre-payment for executive search                         119,000.00                         0.00                                     0.00                         FA
            (executive not hired)
            Trustee reviewed contract and funds paid are
            nonrefundable

   19       Health insurance premium refund (u)                       22,938.97                    22,938.97                              22,938.97                           FA

   20       Payroll service refund (u)                                      467.61                   467.61                                    467.61                         FA

   21*      INTERESTS IN INSURANCE POLICIES                            Unknown                      4,654.00                               4,654.00                           FA
            (u) (See Footnote)

   22       VENDOR REFUND (u)                                                40.99                     40.99                                    40.99                         FA
            FedEx refund


   22       Assets Totals (Excluding unknown values)               $1,361,224.57               $174,353.94                           $150,046.63                        $0.00


        RE PROP# 21            workers compensation premium refund




 Major Activities Affecting Case Closing:



                                  Trustee is in the process of terminating 401k plan. This involves auditing the plan for 2016 and 2017, and
                                  allowing participants to roll over there accounts to individual 401k accounts. Tax returns, including returns for
                                  a number of states, are being prepared. Trustee estimates it will take another 6 months to complete that
                                  process.
 Initial Projected Date Of Final Report (TFR): 06/29/2018                            Current Projected Date Of Final Report (TFR):             02/26/2019 (Actual)


                       03/26/2019                                                                    /s/David R. Brown
                            Date                                                                     David R. Brown




UST Form 101-7-TFR (5/1/2011)
                     Case 17-11596                 Doc 83          Filed 04/15/19 Entered 04/15/19 16:03:56                                 Desc Main
                                                                    Document     Page 5 of 21
                                                               Form 2                                                                                Exhibit B
                                                                                                                                                     Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:              17-11596                                                 Trustee Name:                    David R. Brown (330580)
Case Name:             DEARBORN ADVISORS, LLC                                   Bank Name:                       Rabobank, N.A.
Taxpayer ID #:         **-***7603                                               Account #:                       ******6166 Checking Account
For Period Ending: 03/26/2019                                                   Blanket Bond (per case limit): $77,173,558.00
                                                                                Separate Bond (if applicable): N/A
    1          2                          3                                            4                              5                 6                     7

  Trans.    Check or         Paid To / Received From             Description of Transaction          Uniform       Deposit         Disbursement       Account Balance
   Date      Ref. #                                                                                 Tran. Code       $                   $

 05/10/17     {14}       State of Michigan                    tax refund                            1124-000               40.00                                     40.00

 05/10/17     {15}       State of California                  2016 tax refund                       1124-000           3,500.00                                    3,540.00

 05/18/17     {2}        Bank of America                      Turnover of Debtor's bank account     1129-000          73,621.37                                   77,161.37

 05/31/17                Rabobank, N.A.                       Bank and Technology Services          2600-000                                 45.75                77,115.62
                                                              Fees

 06/07/17     {19}       Health Care Service Corporation      refund for premium                    1229-000          22,938.97                                  100,054.59

 06/07/17     {15}       State of California                  tax refund                            1124-000           6,309.00                                  106,363.59

 06/07/17     {16}       State of Missouri                    tax refund                            1124-000              278.00                                 106,641.59

 06/07/17     {16}       State of Maine                       tax refund                            1124-000              408.04                                 107,049.63

 06/07/17     {20}       Paycom Payroll LLC                   payroll service refund                1229-000              406.01                                 107,455.64

 06/30/17                Rabobank, N.A.                       Bank and Technology Services          2600-000                                142.92               107,312.72
                                                              Fees

 07/05/17     {20}       Paycom Payroll LLC                   payroll service refund                1229-000               61.60                                 107,374.32

 07/20/17     {16}       State of Maryland                    tax refund from 2016                  1124-000               57.00                                 107,431.32

 07/31/17                Rabobank, N.A.                       Bank and Technology Services          2600-000                                149.29               107,282.03
                                                              Fees

 08/10/17                Heath Industrial Auction Services,   Proceeds of auction sale                                29,809.00                                  137,091.03
                         Inc

              {7}                                             furniture and equipment               1129-000                                                     137,091.03

                                                                                       $22,487.00

              {8}                                             computers and peripherals             1129-000                                                     137,091.03

                                                                                        $7,322.00

 08/31/17                Rabobank, N.A.                       Bank and Technology Services          2600-000                                198.33               136,892.70
                                                              Fees

 09/07/17     {16}       State of New Jersey                  tax refund for 2016 income taxes      1124-000           3,230.00                                  140,122.70

 09/11/17     101        Barrington Bank & Trust              Share of proceeds of sale of office   4110-000                            17,894.00                122,228.70
                         Company                              equipment and furnishings.

 09/11/17     102        AMERICAN AUCTION                     Auction expenses                      2500-004                             2,968.00                119,260.70
                         ASSOCIATES                           Voided on 09/11/2017

 09/11/17     102        AMERICAN AUCTION                     Auction expenses                      2500-004                            -2,968.00                122,228.70
                         ASSOCIATES                           Voided on 09/11/2017

 09/11/17     103        AMERICAN AUCTION                     Auctioneer expenses                   3620-000                             2,968.00                119,260.70
                         ASSOCIATES

 09/25/17     104        AMERICAN AUCTION                     Reimburse payment to ProShred         2990-000                             1,165.00                118,095.70
                         ASSOCIATES                           Security

 09/29/17                Rabobank, N.A.                       Bank and Technology Services          2600-000                                182.58               117,913.12
                                                              Fees

 10/30/17     {21}       Marsh USA, Inc                       workers comp policy refund            1229-000           4,654.00                                  122,567.12

 10/31/17                Rabobank, N.A.                       Bank and Technology Services          2600-000                                181.12               122,386.00


                                                                                             Page Subtotals:       $145,312.99        $22,926.99       true

{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
                     Case 17-11596                  Doc 83       Filed 04/15/19 Entered 04/15/19 16:03:56                            Desc Main
                                                                  Document     Page 6 of 21
                                                              Form 2                                                                          Exhibit B
                                                                                                                                              Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              17-11596                                           Trustee Name:                   David R. Brown (330580)
Case Name:             DEARBORN ADVISORS, LLC                             Bank Name:                      Rabobank, N.A.
Taxpayer ID #:         **-***7603                                         Account #:                      ******6166 Checking Account
For Period Ending: 03/26/2019                                             Blanket Bond (per case limit): $77,173,558.00
                                                                          Separate Bond (if applicable): N/A
    1          2                          3                                    4                               5                 6                     7

  Trans.    Check or         Paid To / Received From         Description of Transaction       Uniform       Deposit         Disbursement       Account Balance
   Date      Ref. #                                                                          Tran. Code       $                   $

                                                          Fees

 11/21/17     105        IRON MOUNTAIN                    Invoice ## NTM8354, NWC1153,       2990-000                                700.00               121,686.00
                                                          NAZ3161

 11/30/17                Rabobank, N.A.                   Bank and Technology Services       2600-000                                175.93               121,510.07
                                                          Fees

 12/22/17     {16}       Commonwealth of Virginia         unemployment tax overpayment       1124-000              296.00                                 121,806.07
                                                          refund

 12/22/17     {16}       Commonwealth of Kentucky         tax refund                         1124-000           1,500.61                                  123,306.68

 12/29/17                Rabobank, N.A.                   Bank and Technology Services       2600-000                                169.12               123,137.56
                                                          Fees

 01/05/18     {16}       New York Dept of Taxation        Tax refund                         1124-000               21.00                                 123,158.56

 01/05/18     {16}       Minnesota Dept of Employment     Unemployment tax refund            1124-000              500.00                                 123,658.56

 01/18/18     {22}       FedEx Express                    Vendor refund                      1290-000               40.99                                 123,699.55

 01/31/18                Rabobank, N.A.                   Bank and Technology Services       2600-000                                195.42               123,504.13
                                                          Fees

 02/13/18     106        International Sureties, Ltd.     BOND # 016073584                   2300-000                                 38.00               123,466.13

 02/28/18                Rabobank, N.A.                   Bank and Technology Services       2600-000                                165.78               123,300.35
                                                          Fees

 03/05/18     {16}       State of Tennessee               SUTA refund                        1124-000              163.47                                 123,463.82

 03/30/18                Rabobank, N.A.                   Bank and Technology Services       2600-000                                177.53               123,286.29
                                                          Fees

 04/30/18                Rabobank, N.A.                   Bank and Technology Services       2600-000                                171.41               123,114.88
                                                          Fees

 05/31/18                Rabobank, N.A.                   Bank and Technology Services       2600-000                                194.80               122,920.08
                                                          Fees

 06/05/18     107        Alan D. Lasko & Associates, PC   fees and expenses pursuant to                                          14,102.69                108,817.39
                                                          order approving same entered
                                                          6/1/2018

                                                                                             3410-000                                                     108,817.39

                                                                               $13,966.20

                                                                                             3420-000                                                     108,817.39

                                                                                   $136.49

 06/29/18                Rabobank, N.A.                   Bank and Technology Services       2600-000                                159.41               108,657.98
                                                          Fees

 07/31/18                Rabobank, N.A.                   Bank and Technology Services       2600-000                                166.70               108,491.28
                                                          Fees

 08/31/18                Rabobank, N.A.                   Bank and Technology Services       2600-000                                161.24               108,330.04
                                                          Fees

 09/28/18                Rabobank, N.A.                   Bank and Technology Services       2600-000                                 83.10               108,246.94
                                                          Fees

 10/31/18                Rabobank, N.A.                   Bank and Technology Services       2600-000                                 97.86               108,149.08


                                                                                       Page Subtotals:         $2,522.07       $16,758.99       true

{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                              ! - transaction has not been cleared
                        Case 17-11596                Doc 83         Filed 04/15/19 Entered 04/15/19 16:03:56                              Desc Main
                                                                     Document     Page 7 of 21
                                                               Form 2                                                                              Exhibit B
                                                                                                                                                   Page: 3
                                               Cash Receipts And Disbursements Record
Case No.:                 17-11596                                         Trustee Name:                  David R. Brown (330580)
Case Name:                DEARBORN ADVISORS, LLC                           Bank Name:                     Rabobank, N.A.
Taxpayer ID #:            **-***7603                                       Account #:                     ******6166 Checking Account
For Period Ending: 03/26/2019                                              Blanket Bond (per case limit): $77,173,558.00
                                                                           Separate Bond (if applicable): N/A
    1             2                        3                                     4                               5                    6                      7

  Trans.       Check or       Paid To / Received From           Description of Transaction    Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                       Tran. Code       $                       $

                                                             Fees

 11/30/18                 Rabobank, N.A.                     Bank and Technology Services    2600-000                                     88.88                108,060.20
                                                             Fees

 12/31/18                 Rabobank, N.A.                     Bank and Technology Services    2600-000                                     85.85                107,974.35
                                                             Fees

 02/18/19        {14}     State of Michigan                  income tax refund               1124-000             2,211.57                                     110,185.92

 02/18/19        108      International Sureties, Ltd.       Bond 016073584                  2300-000                                     44.40                110,141.52

                                               COLUMN TOTALS                                                    150,046.63             39,905.11             $110,141.52
                                                     Less: Bank Transfers/CDs                                         0.00                  0.00
                                               Subtotal                                                         150,046.63             39,905.11
        true
                                                     Less: Payments to Debtors                                                              0.00

                                               NET Receipts / Disbursements                                  $150,046.63             $39,905.11


                                                                                                                                                     false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                  ! - transaction has not been cleared
                 Case 17-11596               Doc 83       Filed 04/15/19 Entered 04/15/19 16:03:56                       Desc Main
                                                           Document     Page 8 of 21
                                                       Form 2                                                                 Exhibit B
                                                                                                                              Page: 4
                                       Cash Receipts And Disbursements Record
Case No.:           17-11596                                   Trustee Name:                   David R. Brown (330580)
Case Name:          DEARBORN ADVISORS, LLC                     Bank Name:                      Rabobank, N.A.
Taxpayer ID #:      **-***7603                                 Account #:                      ******6166 Checking Account
For Period Ending: 03/26/2019                                  Blanket Bond (per case limit): $77,173,558.00
                                                               Separate Bond (if applicable): N/A




                                                                                                  NET                    ACCOUNT
                                 TOTAL - ALL ACCOUNTS                       NET DEPOSITS     DISBURSEMENTS               BALANCES
                                 ******6166 Checking Account                     $150,046.63         $39,905.11             $110,141.52

                                                                                 $150,046.63              $39,905.11         $110,141.52




                 03/26/2019                                            /s/David R. Brown
                   Date                                                David R. Brown




UST Form 101-7-TFR (5/1/2011)
                                      Case 17-11596           Doc 83     Filed 04/15/19 Entered 04/15/19 16:03:56       Desc Main
                                                                          Document     Page 9 of 21



Printed:   03/26/2019 1:01 PM                                                                                                                          Page: 1
                                                                                Exhibit C
                                                                  Claims Proposed Distribution Register
                                                                  Case: 17-11596 DEARBORN ADVISORS, LLC



  Case Balance:        $110,141.52                         Total Proposed Payment:        $110,141.52                 Remaining Balance:     $0.00



                                                                               Amount         Amount         Paid           Claim      Proposed          Remaining
      Claim #       Claimant Name                      Type                     Filed         Allowed      to Date         Balance     Payment             Funds

                    Barrington Bank & Trust         Secured                       $0.00          $0.00       $0.00            $0.00           $0.00     $110,141.52
                    Company

                    CDS Leasing                     Secured                       $0.00          $0.00       $0.00            $0.00           $0.00     $110,141.52

                    SPRINGER BROWN,                 Admin Ch. 7                 $557.52        $557.52       $0.00          $557.52         $557.52     $109,584.00
                    LLC

                    <3120-00 Attorney for Trustee Expenses (Trustee Firm)>

                    SPRINGER BROWN,                 Admin Ch. 7               $8,533.00      $8,533.00       $0.00        $8,533.00        $8,533.00    $101,051.00
                    LLC

                    <3110-00 Attorney for Trustee Fees (Trustee Firm)>

                    Alan D Lasko &                  Admin Ch. 7                 $454.83        $454.83     $136.49          $318.34         $318.34     $100,732.66
                    Associates, PC

                    <3420-00 Accountant for Trustee Expenses (Other Firm)>

                    Alan D Lasko &                  Admin Ch. 7              $24,176.50     $24,176.50   $13,966.20      $10,210.30    $10,210.30        $90,522.36
                    Associates, PC

                    <3410-00 Accountant for Trustee Fees (Other Firm)>

                    David R. Brown                  Admin Ch. 7              $10,752.33     $10,752.33       $0.00       $10,752.33    $10,752.33        $79,770.03

                    <2100-00 Trustee Compensation>

                    David R. Brown                  Admin Ch. 7                  $15.66         $15.66       $0.00           $15.66          $15.66      $79,754.37

                    <2200-00 Trustee Expenses>

                    ILLINOIS DEPT. OF               Admin Ch. 7                   $0.00     $19,412.00       $0.00       $19,412.00    $19,412.00        $60,342.37
                    REVENUE
                                        Case 17-11596            Doc 83    Filed 04/15/19 Entered 04/15/19 16:03:56         Desc Main
                                                                            Document     Page 10 of 21



Printed:   03/26/2019 1:01 PM                                                                                                                              Page: 2
                                                                                        Exhibit C
                                                                   Claims Proposed Distribution Register
                                                                    Case: 17-11596 DEARBORN ADVISORS, LLC



  Case Balance:         $110,141.52                             Total Proposed Payment:          $110,141.52              Remaining Balance:     $0.00



                                                                                       Amount        Amount       Paid          Claim      Proposed          Remaining
      Claim #       Claimant Name                       Type                            Filed        Allowed    to Date        Balance     Payment             Funds

                    <2820-00 Other State or Local Taxes (post-petition)>

                    OB I LLC c/o John D Silk         Admin Ch. 7                  $49,534.48       $42,500.00     $0.00      $42,500.00    $42,500.00        $17,842.37

                    <2410-00 Administrative Rent>

                    IL Dept. of Revenue              Priority                            $0.00        $502.28     $0.00         $502.28         $502.28      $17,340.09

                    Employee IL Income Tax Distribution:
                          Claim    10P           $ 251.14               Richard D. Mager
                          Claim    11P           $ 251.14               Desiree Waunn
                    [

                    INTERNAL REVENUE                 Priority                            $0.00      $3,044.16     $0.00       $3,044.16        $3,044.16     $14,295.93
                    SERVICE

                    Employee Income Tax Distribution:
                          Claim    3A            $ 1,014.72             David R King
                          Claim    10P           $ 1,014.72             Richard D. Mager
                          Claim    11P           $ 1,014.72             Desiree Waunn
                    [

                    INTERNAL REVENUE                 Priority                            $0.00        $943.68     $0.00         $943.68         $943.68      $13,352.25
                    SERVICE

                    Employee FICA Distribution:
                          Claim    3A            $ 314.56               David R King
                          Claim    10P           $ 314.56               Richard D. Mager
                          Claim    11P           $ 314.56               Desiree Waunn
                    [
                                          Case 17-11596        Doc 83    Filed 04/15/19 Entered 04/15/19 16:03:56              Desc Main
                                                                          Document     Page 11 of 21



Printed:    03/26/2019 1:01 PM                                                                                                                                Page: 3
                                                                                      Exhibit C
                                                                 Claims Proposed Distribution Register
                                                                  Case: 17-11596 DEARBORN ADVISORS, LLC



  Case Balance:          $110,141.52                          Total Proposed Payment:          $110,141.52                   Remaining Balance:     $0.00



                                                                                     Amount        Amount          Paid            Claim      Proposed          Remaining
      Claim #        Claimant Name                     Type                           Filed        Allowed       to Date          Balance     Payment             Funds

                     INTERNAL REVENUE              Priority                            $0.00        $220.71         $0.00          $220.71         $220.71      $13,131.54
                     SERVICE

                     Employee Medicare Distribution:
                           Claim     3A         $ 73.57               David R King
                           Claim     10P        $ 73.57               Richard D. Mager
                           Claim     11P        $ 73.57               Desiree Waunn
                     [

                     Michigan Department of        Priority                            $0.00        $215.63         $0.00          $215.63         $215.63      $12,915.91
                     Treasury

                     Employee MI Income Tax Distribution:
                           Claim     3A         $ 215.63              David R King
                     [

           3A        David R King                  Priority                     $21,360.00        $12,850.00        $0.00        $3,455.13        $3,455.13      $9,460.78

                     [Gross Wage $5073.61 Less Taxes = Net $3455.13 Income Tax $1014.72 FICA $314.56 Medicare $73.57 MI Income Tax $215.63]

           10P       Richard D. Mager              Priority                     $12,850.00        $12,850.00         $0.00        $3,419.62       $3,419.62      $6,041.16

                     [Gross Wage $5073.61 Less Taxes = Net $3419.62 Income Tax $1014.72 FICA $314.56 Medicare $73.57 IL Income Tax $251.14]

           11P       Desiree Waunn                 Priority                     $12,850.00        $12,850.00         $0.00        $3,419.62       $3,419.62      $2,621.54

                     [Gross Wage $5073.61 Less Taxes = Net $3419.62 Income Tax $1014.72 FICA $314.56 Medicare $73.57 IL Income Tax $251.14]

                     IL Department of              Priority                            $0.00        $745.82         $0.00          $745.82         $745.82       $1,875.72
                     Employment Security

                     Employer IL SUTA Distribution:
                                       Case 17-11596          Doc 83    Filed 04/15/19 Entered 04/15/19 16:03:56         Desc Main
                                                                         Document     Page 12 of 21



Printed:   03/26/2019 1:01 PM                                                                                                                         Page: 4
                                                                                     Exhibit C
                                                                Claims Proposed Distribution Register
                                                                 Case: 17-11596 DEARBORN ADVISORS, LLC



  Case Balance:         $110,141.52                          Total Proposed Payment:          $110,141.52              Remaining Balance:   $0.00



                                                                                    Amount        Amount       Paid          Claim      Proposed        Remaining
      Claim #       Claimant Name                     Type                           Filed        Allowed    to Date        Balance     Payment           Funds

                          Claim   10P         $ 372.91               Richard D. Mager
                          Claim   11P         $ 372.91               Desiree Waunn
                    [

                    INTERNAL REVENUE              Priority                            $0.00        $943.68     $0.00         $943.68        $943.68        $932.04
                    SERVICE

                    Employer FICA Distribution:
                          Claim   3A          $ 314.56               David R King
                          Claim   10P         $ 314.56               Richard D. Mager
                          Claim   11P         $ 314.56               Desiree Waunn
                    [

                    INTERNAL REVENUE              Priority                            $0.00        $220.71     $0.00         $220.71        $220.71        $711.33
                    SERVICE

                    Employer Medicare Distribution:
                          Claim   3A          $ 73.57                David R King
                          Claim   10P         $ 73.57                Richard D. Mager
                          Claim   11P         $ 73.57                Desiree Waunn
                    [

                    INTERNAL REVENUE              Priority                            $0.00         $91.32     $0.00          $91.32         $91.32        $620.01
                    SERVICE

                    Employer FUTA Distribution:
                          Claim   3A          $ 30.44                David R King
                          Claim   10P         $ 30.44                Richard D. Mager
                          Claim   11P         $ 30.44                Desiree Waunn
                    [
                                          Case 17-11596        Doc 83    Filed 04/15/19 Entered 04/15/19 16:03:56         Desc Main
                                                                          Document     Page 13 of 21



Printed:    03/26/2019 1:01 PM                                                                                                                         Page: 5
                                                                                      Exhibit C
                                                                 Claims Proposed Distribution Register
                                                                  Case: 17-11596 DEARBORN ADVISORS, LLC



  Case Balance:          $110,141.52                          Total Proposed Payment:          $110,141.52              Remaining Balance:   $0.00



                                                                                     Amount        Amount       Paid          Claim      Proposed        Remaining
      Claim #        Claimant Name                    Type                            Filed        Allowed    to Date        Balance     Payment           Funds

                     Illinois Department of        Priority                            $0.00          $0.00     $0.00           $0.00          $0.00        $620.01
                     Revenue

                     Internal Revenue Service      Priority                            $0.00          $0.00     $0.00           $0.00          $0.00        $620.01
                     Special Procedures
                     Branch 230 S. De

                     Michigan Unemployment         Priority                            $0.00        $620.00     $0.00         $620.00        $620.00             $0.01
                     Insurance Agency

                     Employer MI SUTA Distribution:
                           Claim     3A         $ 620.00              David R King
                     [

           16        New York State Dept. of       Priority                          $495.95          $0.00     $0.00           $0.00          $0.00             $0.01
                     Labor

           5P        Department of the             Priority                      $1,297.23        $1,297.23     $0.00       $1,297.23          $0.01             $0.00
                     Treasury Internal
                     Revenue Service

            6        Illinois Department of        Priority                           $36.06         $36.06     $0.00          $36.06          $0.00             $0.00
                     Employment Security

           15P       Wisconsin Department of       Priority                      $1,378.85        $1,378.85     $0.00       $1,378.85          $0.00             $0.00
                     Revenue Special
                     Procedures Unit

           17        State of Florida -            Priority                          $100.00        $100.00     $0.00         $100.00          $0.00             $0.00
                     Department of Revenue
                     Fredrick F. Rudzik, ESQ.

           18P       AZ DEPARTMENT OF              Priority                          $149.99        $149.99     $0.00         $149.99          $0.00             $0.00
                     REVENUE
                                         Case 17-11596     Doc 83   Filed 04/15/19 Entered 04/15/19 16:03:56     Desc Main
                                                                     Document     Page 14 of 21



Printed:   03/26/2019 1:01 PM                                                                                                                Page: 6
                                                                            Exhibit C
                                                             Claims Proposed Distribution Register
                                                             Case: 17-11596 DEARBORN ADVISORS, LLC



  Case Balance:        $110,141.52                       Total Proposed Payment:      $110,141.52              Remaining Balance:   $0.00



                                                                           Amount         Amount       Paid          Claim      Proposed       Remaining
      Claim #       Claimant Name                   Type                    Filed         Allowed    to Date        Balance     Payment          Funds

                    ANS Associates               Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Abigail Mager                Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Andrew Toole                 Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Angela Tiberio               Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Anne Rodwell                 Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    BMB Bowers Limited           Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Barbara A. Crowell           Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Barrett                      Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Bethany Mager                Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Birch Communications         Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Blue Cross Blue Shield of    Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00
                    IL

                    BriDunn                      Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    CDS Office - Springfield     Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    CDS Office Technologies,     Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00
                    Inc.

                    Carnow & Associates,         Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00
                    Ltd.
                                         Case 17-11596     Doc 83   Filed 04/15/19 Entered 04/15/19 16:03:56     Desc Main
                                                                     Document     Page 15 of 21



Printed:   03/26/2019 1:01 PM                                                                                                                Page: 7
                                                                            Exhibit C
                                                             Claims Proposed Distribution Register
                                                             Case: 17-11596 DEARBORN ADVISORS, LLC



  Case Balance:        $110,141.52                       Total Proposed Payment:      $110,141.52              Remaining Balance:   $0.00



                                                                           Amount         Amount       Paid          Claim      Proposed       Remaining
      Claim #       Claimant Name                   Type                    Filed         Allowed    to Date        Balance     Payment          Funds

                    ComEd                        Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    D King IT Assist, LLC        Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Daniel Herman                Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Desiree Waunn                Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Douglas Jones                Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    FedEx                        Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Garvey's Office Supply       Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Guardian Insurance           Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Harris Stutman               Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Iron Mountain                Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Jacalyn Luchsinger           Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Jeffrey P. Crowell,          Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00
                    Trustee of the Barba

                    John Mengelt                 Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Laboratory Corporation of    Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00
                    America Holdin

                    Marsh USA, Inc.              Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00
                                         Case 17-11596     Doc 83   Filed 04/15/19 Entered 04/15/19 16:03:56     Desc Main
                                                                     Document     Page 16 of 21



Printed:   03/26/2019 1:01 PM                                                                                                                Page: 8
                                                                            Exhibit C
                                                             Claims Proposed Distribution Register
                                                             Case: 17-11596 DEARBORN ADVISORS, LLC



  Case Balance:        $110,141.52                       Total Proposed Payment:      $110,141.52              Remaining Balance:   $0.00



                                                                           Amount         Amount       Paid          Claim      Proposed       Remaining
      Claim #       Claimant Name                   Type                    Filed         Allowed    to Date        Balance     Payment          Funds

                    McGough (background          Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00
                    checks)

                    OBI LLC                      Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    OBI LLC                      Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Richard Rydell               Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Stan Jaworski                Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Stephen Jelinek              Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    Susan Kruzan                 Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00

                    TPH Healthcare Partners,     Unsecured                    $0.00          $0.00     $0.00           $0.00         $0.00             $0.00
                    LLC

           1        Barbara A. Crowell           Unsecured              $604,241.91    $604,241.91     $0.00     $604,241.91         $0.00             $0.00

           2        Jeffrey Crowell, as          Unsecured              $105,654.64    $105,654.64     $0.00     $105,654.64         $0.00             $0.00
                    Trustee of the Barbara A.
                    Crow

           3B       David R. King                Unsecured                $8,510.00      $8,510.00     $0.00       $8,510.00         $0.00             $0.00

           4        DeLage Landen Financial      Unsecured               $11,339.57     $11,339.57     $0.00      $11,339.57         $0.00             $0.00
                    Services Att: T Veitz

           5U       Department of the            Unsecured                $1,060.72      $1,060.72     $0.00       $1,060.72         $0.00             $0.00
                    Treasury Internal
                    Revenue Service
                                        Case 17-11596         Doc 83   Filed 04/15/19 Entered 04/15/19 16:03:56         Desc Main
                                                                        Document     Page 17 of 21



Printed:    03/26/2019 1:01 PM                                                                                                                       Page: 9
                                                                               Exhibit C
                                                                Claims Proposed Distribution Register
                                                                Case: 17-11596 DEARBORN ADVISORS, LLC



  Case Balance:         $110,141.52                       Total Proposed Payment:        $110,141.52                  Remaining Balance:   $0.00



                                                                              Amount         Amount          Paid           Claim      Proposed        Remaining
      Claim #        Claimant Name                    Type                     Filed         Allowed       to Date         Balance     Payment           Funds

            7        Birch                          Unsecured                $2,907.86      $2,907.86        $0.00        $2,907.86          $0.00             $0.00

            8        TPH Healthcare Partners,       Unsecured               $62,318.82     $62,318.82        $0.00       $62,318.82          $0.00             $0.00
                     LLC

           10U       Richard D. Mager               Unsecured               $73,816.67     $73,816.67        $0.00       $73,816.67          $0.00             $0.00

           11U       Desiree Waunn                  Unsecured               $22,150.00     $22,150.00        $0.00       $22,150.00          $0.00             $0.00

           12        Desiree Waunn                  Unsecured              $350,000.00    $350,000.00        $0.00      $350,000.00          $0.00             $0.00

           13U       Barrington Bank & Trust        Unsecured              $271,500.38    $271,500.38        $0.00      $271,500.38          $0.00             $0.00
                     Company Randall &
                     Kenig LLC

           14        NYS Dept of Labor State        Unsecured                    $0.00          $0.00        $0.00            $0.00          $0.00             $0.00
                     Office Campus Bld

           15U       Wisconsin Department of        Unsecured                 $487.71         $487.71        $0.00          $487.71          $0.00             $0.00
                     Revenue Special
                     Procedures Unit

           18U       AZ DEPARTMENT OF               Unsecured                  $25.66          $25.66        $0.00           $25.66          $0.00             $0.00
                     REVENUE

           13S       Barrington Bank & Trust        Secured                 $29,809.00     $29,809.00    $17,894.00      $11,915.00          $0.00             $0.00
                     Company Randall &
                     Kenig LLC


                                  Total for Case:    17-11596            $1,688,365.34   $1,671,029.27   $31,996.69    $1,639,032.58   $110,141.52
    Case 17-11596            Doc 83      Filed 04/15/19 Entered 04/15/19 16:03:56                        Desc Main
                                          Document     Page 18 of 21


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                  Exhibit D


    Case No.: 17-11596
    Case Name: DEARBORN ADVISORS, LLC
    Trustee Name: David R. Brown

                                                      Balance on hand:          $                             110,141.52

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                            Claim        Allowed            Interim          Proposed
  No.                                                         Asserted        Amount         Payments to           Payment
                                                                              of Claim              Date

  13S       Barrington Bank & Trust Company                   29,809.00       29,809.00         17,894.00                0.00
            Randall & Kenig LLC

                                                   Total to be paid to secured creditors:          $                   0.00
                                                   Remaining balance:                              $             110,141.52

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                              Total            Interim          Proposed
                                                                            Requested          Payments            Payment
                                                                                                 to Date

  Trustee, Fees - David R. Brown                                              10,752.33                0.00       10,752.33
  Trustee, Expenses - David R. Brown                                                15.66              0.00           15.66
  Attorney for Trustee Fees - SPRINGER BROWN, LLC                              8,533.00                0.00        8,533.00
  Administrative Rent - OB I LLC c/o John D Silk                              42,500.00                0.00       42,500.00
  Other State or Local Taxes (post-petition) - ILLINOIS DEPT. OF              19,412.00                0.00       19,412.00
  REVENUE
  Attorney for Trustee, Expenses - SPRINGER BROWN, LLC                          557.52                 0.00          557.52
  Accountant for Trustee Fees (Other Firm) - Alan D Lasko &                   24,176.50         13,966.20         10,210.30
  Associates, PC
  Accountant for Trustee Expenses (Other Firm) - Alan D Lasko &                 454.83            136.49             318.34
  Associates, PC
                        Total to be paid for chapter 7 administrative expenses:                    $              92,299.15
                        Remaining balance:                                                         $              17,842.37

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                        Total             Interim           Proposed
                                                                          Requested         Payments          Payment

                                                         None


                      Total to be paid for prior chapter administrative expenses:                  $                   0.00
                      Remaining balance:                                                           $              17,842.37


UST Form 101-7-TFR(5/1/2011)
       Case 17-11596          Doc 83       Filed 04/15/19 Entered 04/15/19 16:03:56                Desc Main
                                            Document     Page 19 of 21


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $20,804.49 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                             Allowed Amount         Interim Payments              Proposed
  No.                                                     of Claim                  to Date              Payment

  3A          David R King                               12850.00                       0.00               5,073.61
  5P          Department of the Treasury                   1,297.23                     0.00                   0.01
              Internal Revenue Service
  6           Illinois Department of                          36.06                     0.00                   0.00
              Employment Security
  10P         Richard D. Mager                             12850.00                     0.00               5,073.61
  11P         Desiree Waunn                                12850.00                     0.00               5,073.61
  15P         Wisconsin Department of                      1,378.85                     0.00                   0.00
              Revenue Special Procedures Unit
  16          New York State Dept. of Labor                     0.00                    0.00                   0.00
  17          State of Florida - Department of               100.00                     0.00                   0.00
              Revenue Fredrick F. Rudzik,
              ESQ.
  18P         AZ DEPARTMENT OF                               149.99                     0.00                   0.00
              REVENUE
              INTERNAL REVENUE SERVICE                       943.68                     0.00                943.68
              INTERNAL REVENUE SERVICE                       220.71                     0.00                220.71
              INTERNAL REVENUE SERVICE                        91.32                     0.00                 91.32
              Michigan Unemployment                          620.00                     0.00                620.00
              Insurance Agency
              IL Department of Employment                    745.82                     0.00                745.82
              Security

                                                    Total to be paid for priority claims:      $        17,842.37
                                                    Remaining balance:                         $             0.00




UST Form 101-7-TFR(5/1/2011)
       Case 17-11596          Doc 83       Filed 04/15/19 Entered 04/15/19 16:03:56                  Desc Main
                                            Document     Page 20 of 21


              The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
              Timely claims of general (unsecured) creditors totaling $1,513,500.57 have been allowed and
      will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           Barbara A. Crowell                           604,241.91                     0.00                      0.00
  2           Jeffrey Crowell, as Trustee of the           105,654.64                     0.00                      0.00
              Barbara A. Crow
  3B          David R. King                                   8,510.00                    0.00                      0.00
  4           DeLage Landen Financial                        11,339.57                    0.00                      0.00
              Services Att: T Veitz
  5U          Department of the Treasury                      1,060.72                    0.00                      0.00
              Internal Revenue Service
  7           Birch                                           2,907.86                    0.00                      0.00
  8           TPH Healthcare Partners, LLC                   62,318.82                    0.00                      0.00
  10U         Richard D. Mager                               73,816.67                    0.00                      0.00
  11U         Desiree Waunn                                  22,150.00                    0.00                      0.00
  12          Desiree Waunn                                350,000.00                     0.00                      0.00
  13U         Barrington Bank & Trust                      271,500.38                     0.00                      0.00
              Company Randall & Kenig LLC
                          Total to be paid for timely general unsecured claims:                  $                  0.00
                          Remaining balance:                                                     $                  0.00

             Tardily filed claims of general (unsecured) creditors totaling $513.37 have been allowed and will
      be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
      claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
      interest (if applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                                 Allowed Amount        Interim Payments               Proposed
  No.                                                         of Claim                 to Date               Payment

  14          NYS Dept of Labor State Office                      0.00                    0.00                      0.00
              Campus Bld
  15U         Wisconsin Department of                           487.71                    0.00                      0.00
              Revenue Special Procedures Unit
  18U         AZ DEPARTMENT OF                                   25.66                    0.00                      0.00
              REVENUE

                          Total to be paid for tardily filed general unsecured claims:           $                  0.00
                          Remaining balance:                                                     $                  0.00




UST Form 101-7-TFR(5/1/2011)
    Case 17-11596         Doc 83      Filed 04/15/19 Entered 04/15/19 16:03:56                Desc Main
                                       Document     Page 21 of 21


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
